Title: From James Madison to George W. Erving, 19 April 1804 (Abstract)
From: Madison, James
To: Erving, George W.


19 April 1804, Department of State. “The instructions under which you act requiring that no partial payments upon recoverey [sic] should be made to claimants, and that they should draw for the whole sum in one set of exchange, may produce inconveniences, and in some instances be impracticable, if taken in their strictest construction. In future therefore you will be pleased to answer the drafts of each claimant, who is entitled to a portion of the aggregrate [sic] of the recovery, in his sole right and not as a partner with another: of course there is no need of including the adventures of the Master and Mariners of a Vessel in the draft of any of the owners. Partners, that is to say, persons having a joint and undistinguishable interest in the captured Vessel or Cargo, or parts of either, are, as heretofore to join in one entire draft; but no partial payments of the sums recovered in the name of an individual or partnership are to be admitted.”
